Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed June 30th 2021 have been entered. Accordingly, claims 1-19 are currently pending and have been examined. Claims 4-6,8 and 15-17,19 have been cancelled by Applicant. The previous claim objections for claims 7 and 18 are withdrawn due to applicant’s amendment. However, the 102 rejections have been updated due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3,5,12-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US20140245562A1).
Regarding claim 1, Conrad teaches a
 a handle (handle 5017, figure 34);
a vacuum pod body (surface cleaning unit 5004, figure 35) including a receptacle (storage chamber 1204, figure 17 below, as explained in para 0174-0179 the securement mechanism can be used any surface cleaning apparatus) that defines a channel (hollow interior 1210, see figure 17) extending in a direction generally parallel to a longitudinal axis of the vacuum pod (surface cleaning apparatus 5001, figure 35), wherein the channel includes first and second retention arms (combined latch members 1211 with engagement end 1213 pivot after being bias by spring 1215, figures 17 para 0020, 0184-0189) that are biased inwardly into the channel;
a dust cup (explained in para 118-120, surface cleaning apparatus has air treatment member which is cyclone bin assembly 9) removable coupled to the vacuum pod body; 
a flexible hose (hose 1007, figure 17) configured to transition between an expanded and a retracted position (para 0184-0188); and 
(chassis portion 5002 see figures 35-36) configured to be removably coupled to the vacuum pod body (para 0250, 0251), a first end of the flexible hose  is coupled to the vacuum pod body (figure 35) and a second end of the flexible hose is coupled to the coupling (chassis portion 5002, embodiments shown in figures 34-36 para 250), wherein, when the coupling is coupled to the vacuum pod body, the flexible hose is in the retracted position, the coupling including a catch (contact portions 1214 which would be included on handle 5017, para 0185-00186) that is configured to urge the first and second retention arms outwardly when the coupling is urged into engagement with the receptacle (para 0183-0188, when an user wants to change the length of the hose the user presses contact portions, which urge latch members engagement ends to move  which allows the storage chamber a part of the chassis portion, to engage to help guide the hose.)
Regarding claim 2, Conrad teaches a suction motor cavity and at least a portion of the dust cup (cyclone bin assembly 9, figure 1- 3) extends between the suction motor cavity (para 0118 motor housing 12, figure 1- 3) and the handle (handle 5017, figure 35, para 0118).
	Regarding claim 3, Conrad  teaches the dust cup includes a cyclonic region (cyclone chamber 10, para 0123-0124, figure 2-3,11) and a debris collection region (dirt collection chamber 11, para 0123-0124, figures 2-3, 11) wherein at least a portion of  (motor housing 12, figure 2-3,11 and the handle (handle 5017, 35).
	Regarding claim 5, Conrad teaches the a first and the a second retention arms are disposed on opposing longitudinal sidewalls of the channel (latch members 1211 with engagement ends 1213, figure 17) and a retention hook (rollers 1216 , figure 17 para 0189) is disposed on a distal end wall of the channel, the retention hook is biased (rollers 1216, figure 17 para 0189 described absorbing force from the spring 1200) inwardly into the channel in a direction generally parallel to a longitudinal axis of the channel, the distal end wall being opposite an open end of the channel (para 0188-0189 figure 17).
	Regarding claims 12-14, Conard teaches all the elements addressed in claims 1-3,5 which share the same claimed features, therefore the same rejection applies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US20140245562A1) in view of Lee et al (20140338148)
Regarding claim 7, modified Conrad teaches the catch (contact portions 1214 , figure 17) and retention arms (latch members 1211 engagement ends 1213,figure 17)
However Conrad fails to teach that catch includes a plurality of grooves.
Lee et al teach (Paragraphs [0051-0052]; Figure 2-5) wherein the catch includes a plurality of grooves (guide grooves 33).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modify Conrad, to include a plurality of 
Regarding claim 18, Conard as modified by Lee teaches all the elements addressed in claim 7 which share the same claimed features, therefore the same rejection applies.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20180132683 A1 ) in view of Conrad (US 20140245562 ) further in view of Lee et al (20140338148) .
Walker, teaches (Paragraphs [0031,0034];Figures 1-3,5-6) handle (handle 102); a dust cup(dirt container 108); a fluid conduit (flexible hose 310) fluidly coupled to the dust cup, the fluid conduit including: a flexible hose (flexible hose 310) having a first end and a second end, the flexible hose being configured to transition between an expanded and a retracted position; and a coupling (first coupling mechanism 320)  including a catch (catch end 330), the coupling being coupled to the second end of the flexible hose; and a vacuum pod body (housing 104)  coupled to the 
However Walker, fails to teach to a receptacle including a channel having a first and a second retention arm, the first and second retention arms being configured to engage corresponding grooves defined in the catch.
Conrad teaches (Paragraphs [0182-0185]; Figures 15 – 19) a receptacle (hose
storage chamber 1204) includes a channel (hollow interior 1210) having a first and a second retention arm (engagement ends 1213), the first and second retention arms being biased into the channel.
It would have been obvious to one of ordinary skill in the art before effective
filing date of the claimed invention to have modified the receptacle where hose is
stored of Walker to include the channel and retention arms of Conrad. This modification
of the receptacle would result in improving the storage capabilities of the hose so it
more securely engaged when the full length of hose is not needed or the hose needs to
be stored as taught by the Conrad reference.
	Walker, as modified, teaches (Abstract, Paragraph [0033-0036]; Figure 1-2) wherein the vacuum pod body (housing 104) defines a suction motor cavity (motor fan assembly 200) and at least a portion of the dust cup (dirt container 108) extends between the suction motor cavity and the handle (handle 102).

Walker, as modified, teaches all of the elements of the current invention as stated above except a catch that includes a plurality of grooves, the grooves being configured to engage a corresponding one the first and second retention arms within a channel (examiner interpreting the grooves to be positively recited).
	Lee et al teach (Paragraphs [0051-0052]; Figure 2-5) wherein the catch includes a plurality of grooves (guide grooves 33), the grooves being configured to engage a corresponding one of the first and second retention arms.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the catch of Walker, as modified, to include a plurality of grooves taught by Lee et al. This modification of the catch would result in an improvement of the securement of the catch mechanism when it is inserted into the receptacle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant's arguments regarding claim 9 that Conrad engagement ends aren’t biased filed 09/19/2019 have been fully considered but they are not persuasive. 
Conrad teaches a securement mechanism for a hose, the hose frictionally engaged by engagement ends (1213), but when a user wants to remove the hose the user presses the contact portions 1214 (coupling) to engage latch members which will pivot out their pivot joint also causing the engagement ends to rotate as indicated in figure 17 by the arrow rotated, the latch members which engagement ends are attached to that start the movement are biased by springs 1215. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723